                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

BANK OF AMERICA, N.A.                       )
                                            )
                       Appellant,           )
v.                                          )
                                            )       JUDGMENT
RODNEY ALLEN MCCOWAN and                    )
TRUSTEE GREGORY CRAMPTON                    )       No. 5:18-CV-75-D
                                            )
                       Appellees.           )

Decision by Court.

This action came before the Honorable James C. Dever III, Chief United States District Judge, for
ruling as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that the court REVERSES the bankruptcy
court's orders.




This Judgment Filed and Entered on October 9, 2018, and Copies To:
Jason K. Purser                             (via CM/ECF electronic notification)
William Forrest Braziel, III                (via CM/ECF electronic notification)
William P. Janvier                          (via CM/ECF electronic notification)
Gregory Byrd Crampton                       (via CM/ECF electronic notification)
Steven Craig Newton, II                     (via CM/ECF electronic notification)



DATE                                        PETER A. MOORE, JR., CLERK
October 9, 2018                             By:     /s/ Nicole Sellers
                                            Deputy Clerk
